DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). 

For the purposes of evaluating prior art with respect to patentability, Claims 12, 21, and 22 have been interpreted as requiring the current value to reach the predetermined first threshold value.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11-13, 15, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication Number 2018/0120910 to Farkas et al. (“Farkas”).

In reference to Claim 1, Farkas discloses a video display apparatus (See Figure 14 Number 202) comprising: a power source (See Figure 2 Number 10) that supplies first electric power (See Figure 2 Number 16) and supplies second electric power that is different from the first electric power (See Figure 2 Number 18), the first electric power being supplied to the video display apparatus (See Figure 2 Number 22, Figure 14 Number 204, and Paragraph 39) and the second electric power being supplied to an external device (See Figure 2 Number 24, Figure 14 Number 206, and Paragraph 39); a current detector that detects a current value when the second electric power is supplied to the external device (See Paragraphs 35, 37, and 39 [current drawn by device from PSHARE bus is proportional to the devices requested current/power; voltage drop across PSHARE resistor is proportional to total requested current/power]); an electric power supply controller (See Figure 2 Number 240) that comprises a plurality of electric power supply modes and performs control that supplies electric power corresponding to one electric power supply mode among the plurality of electric power supply modes to the external device as the second electric power (See Paragraph 31); and a controller that performs control that reduces the first electric power by a predetermined amount when the current value detected by the current detector reaches a predetermined first threshold value (See Paragraphs 39, 42, and 46 [system can have only two devices connected; when a first device requests additional power, when a second device requests additional power, a first device ramps down its PSHARE current at a rate proportional to the amount by which it is willing to reduce its power draw; the current ramp is stopped when the PSHARE resistor voltage drop goes back above the threshold]), wherein when the current value, detected by the current detector, reaches 


In reference to Claim 3, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the electric power supply controller performs negotiations with the external device after performing a change to the other electric power supply mode (See Paragraphs 7, 27, 30-33, 39, 47, and 49).

In reference to Claim 4, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the electric power supply controller performs negotiations with respect to the one electric power supply mode with the external device in advance prior to starting supply of the second electric power and determines a supply voltage when the second electric power is supplied (See Paragraphs 7, 27, 30-33, 39, 47, and 49).

In reference to Claim 5, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the electric power supply modes comprise a 

In reference to Claim 6 Farkas discloses the limitations as applied to Claim 5 above.  Farkas further discloses that the predetermined first threshold value is greater than the supply current values set for the electric power supply modes (See Paragraph 35).

In reference to Claim 7, Farkas discloses the limitations as applied to Claim 4 above.  Farkas further discloses that the negotiations include a process in which the electric power supply controller transmits supplying information relating to the electric power supply modes to the external device, receives supplied information relating to the electric power supply modes from the external device, and determines a supply voltage when the second electric power is supplied on a basis of the received supplied information (See Paragraphs 7, 27, 30-33, 39, 47, and 49).

In reference to Claim 8, Farkas discloses the limitations as applied to Claim 7 above.  Farkas further discloses that the supplying information comprises at least information indicating the plurality of supply voltages and the supply current values corresponding to the plurality of supply voltages that are provided for the electric power supply modes, and the supplied information comprises at least information indicating a supply voltage included in the supplying information. (See Paragraphs 7, 27, 30-33, 39, 47, and 49).

In reference to Claim 11, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the first electric power includes electric power supplied to a light source (See Figure 14 Number 204).


Claim 12 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

In reference to Claim 13, Farkas discloses the limitations as applied to Claim 12 above.  It is noted that the limitation “when the detected current value reaches a predetermined second threshold value that is greater than the predetermined first threshold value, the control is performed to stop supply of the second electric power” is a conditional limitation that does not require the detected current value to actually reach the predetermined second threshold value.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 15, Farkas discloses the limitations as applied to Claim 13 above.  It is noted that Claim 15 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 21, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the controller that performs control that reduces the first electric power by a predetermined amount according to the current value being 

In reference to Claim 22, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that according to the current value detected by the current detector reaches the predetermined first threshold value, the electric power supply controller performs control that changes the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount (See Paragraphs 39, 42, and 46 [when the voltage drop across the PSHARE resistor reaches the threshold, the current ramp down of the first device is stopped, indicating that the power released/returned is .

Claim(s) 1 and 11-13, 15, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 2014/0201542 to Kommrusch et al. (“Kommrusch”).

In reference to Claim 1, Kommrusch discloses a video display apparatus (See Figure 1 Numbers 120, 170, and 175) comprising: a power source (See Paragraph 4) that supplies first electric power (See Paragraph 23) and supplies second electric power that is different from the first electric power (See Paragraph 22), the first electric power being supplied to the video display apparatus (See Figure 1 Number 170 and Paragraph 23) and the second electric power being supplied to an external device (See Figure 1 Number 180 and Paragraph 22); a current detector that detects a current value when the second electric power is supplied to the external device (See Paragraphs 29-30 [a thermal event is based upon the demand for power, and power is directly proportional to the current, and thus detecting a thermal event is necessarily detecting a current); an electric power supply controller (See Figure 1 Number 125) that comprises a plurality of electric power supply modes and performs control that supplies electric power corresponding to one electric power supply mode among the plurality of electric power supply modes to the external device as the second electric power (See Paragraphs 27-28); and a controller that performs control that reduces the first electric power by a predetermined amount when the current value detected by the current 

In reference to Claim 11, Kommrusch discloses the limitations as applied to Claim 1 above.  Kommrusch further discloses that the first electric power includes electric power supplied to a light source (See Figure 11 Numbers 170 and 175).

Claim 12 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.


In reference to Claim 13, Kommrusch discloses the limitations as applied to Claim 12 above.  It is noted that the limitation “when the detected current value reaches Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 15, Kommrusch discloses the limitations as applied to Claim 13 above.  It is noted that Claim 15 recites further limitations of a contingent limitation, and is thus directed to a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claim 21, Kommrusch discloses the limitations as applied to Claim 1 above.  Kommrusch further discloses that the controller that performs control that reduces the first electric power by a predetermined amount according to the current value being detected by the current detector reaches a predetermined first threshold value (See Paragraph 32 [the increased power budget supplied to the second device is equal to the baseline second power budget plus the borrowable power budget; the increased power budget supplied to the second device is reduced by the borrowable power budget to the baseline second power budget]), wherein according to the current value, detected by the current detector, reaches the predetermined first threshold value, the electric power supply controller performs control that changes the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount (See Paragraph 31 [the borrowable power budget is applied to the first component to increase the first 

In reference to Claim 22, Kommrusch discloses the limitations as applied to Claim 1 above.  Kommrusch further discloses that according to the current value detected by the current detector reaches the predetermined first threshold value, the electric power supply controller performs control that changes the one electric power supply mode to another electric power supply mode in which an amount of supply of the second electric power is increased by the predetermined amount (See Paragraph 31 [the borrowable power budget is applied to the first component to increase the first power budget to the maximum power required by the first component {i.e. the first power budget plus the borrowable power budget}, raising its power budget by the borrowable power budget amount that was reduced from the second component]).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation “wherein the controller that performs control that reduces the first electric power by a predetermined amount according to the current value being detected by the current detector reaches a predetermined first threshold value” in Lines 1-4, but does not identify what the controller does.  It is unclear as to whether this limitation is intended to read “wherein the controller performs the control that reduces the first electric power by a predetermined amount according to the current value being detected by the current detector reaching a predetermined first threshold value”.


Claim Objections

Claim 21 is objected to because of the following informalities:  the word “reaches” has been used in place of the word “reaching” in Lines 3 and 6.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  the word “the” has been omitted prior to the word “control” in Line 7.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  the word “the” has been omitted prior to the word “another” in Line 7.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  the word “the” has been used in place of the word “an” in Line 8.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the word “reaches” has been used in place of the word “reaching” in Line 2.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the word “the” has been omitted prior to the word “control” in Line 7.  Appropriate correction is required.

Allowable Subject Matter

Claim(s) 9-10, 14, and 16-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The aforementioned claims are allowable in light of Applicant’s amendments and persuasive arguments and for the reasons of record.  The prior art fails to disclose, either alone or in combination, all of the claimed limitations in the combinations as claimed.  The most relevant prior art references are Farkas and Kommrusch as applied .

Response to Arguments

Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the contingent limitations of Claim 12 (See Section I) are moot in view of the amendments to the claims.  Furthermore, it is noted that these exact arguments were responded to in the Advisory Action mailed 18 January 2022.


Applicant has argued that Farkas does not disclose Feature Z (when a current value detected by the current detector reaches the predetermined first threshold value, the first electric power is reduced by the predetermined amount, and a second electric power is increased by the predetermined amount) (See Sections II.2 and II.9).  In response, the Examiner notes that Farkas discloses that the system can have two devices which receive power from a power supply (See Figure 14 Numbers 204 and 206).  When a second one of those devices (Number 206) requires additional power, a 

Applicant has argued that Kommrusch does not disclose Feature Z (See Sections II.3 and II.10).  In response, the Examiner notes that Kommrusch discloses that the second component has an increased power budget equal to a baseline second power budget plus the applied portion of the borrowable power budget, which may be the entirely of the borrowable power budge (See Paragraph 28).  Kommrusch further discloses that the borrowable power budget is equal to the maximum power required by the first component minus a first power budget (See Paragraph 27).  Upon detecting that the current value reaches a predetermined threshold value via detection of a thermal event based upon a power demand (See Paragraphs 29-30), the increased power budget supplied to the second device is reduced by the borrowable power budget 

Applicant’s arguments with respect to the rejections in view of Seo, Brooks, and NEC (028) have been fully considered but are moot in view of the withdrawal of these rejections in light of Applicant’s amendments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186